DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, claims 1-14 and 17-19, in the reply filed on 09 August 2022 is acknowledged. The traversal is on the ground(s) that unity of invention is necessarily present when claims are drawn to one of the listed categories, in particular a product, a process specially adapted for the manufacture of the product, and a use of the product. This is not found persuasive because PCT Rule 13.2 states that the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. See MPEP 1893.03(d) and 37 CFR 1.475(a). As detailed in the restriction requirement, the identified inventions do not share a common special technical feature, i.e. a feature which makes a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: A Brief Description of the Drawings section, and the associated heading, appears to be missing. See MPEP 608.01(f). The description of the figures at paragraphs 247-259 of Applicant’s published Application does not list and briefly describe each figure, but rather describes each figure in depth. Accordingly, this portion of Applicant’s disclosure does not appear to satisfy the requirement of A Brief Description of the Drawings section.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 8, the use of “typically” makes it unclear if the recited liner or further layer of adhesive comprises expandable microballoons.
	Regarding claim 1, it is unclear if the (a) and (b) limitations of species (iii) limit the liner or the further layer of self-adhesive.
	Regarding claim 1, heat treating by “suitable energy input” at a temperature “suitable” for foaming such that a “desired degree of foaming is attained” makes it unclear if foaming is positively required.
	Regarding claim 1, line 10, to the extent that “after subsequent cooling” is attempting to reference a previously recited step of cooling, there is no antecedent basis for such a cooling step. Additionally, this language makes it unclear if a positive step of cooling is required after the step of heat treating.
	Regarding claim 1, line 10, “the desired degree of foaming” lacks antecedent basis.
	Regarding claim 1, line 10, it is unclear if “the layer” is referencing the layer of self-adhesive composition, the foamable layer or the further layer.
	Regarding claim 1, lines 13-14, it does not make sense to indicate the two liners adhere to a single “respective surface” of the foamable layer. Rather the two liners adhere to respective surfaces of the foamable layer since the foamable layer is disposed between the two liners.
	Regarding claim 2, line 3, it is unclear if “is disposed” a positive step of disposing, or just a an indication of where the foamable layer is disposed.
	Regarding claim 2, line 6, it is unclear if “the foaming temperature” is referencing the previously recited “temperature suitable for foaming”. To the extent that “the foaming temperature” is referencing a temperature different from the temperature suitable for foaming, there is no antecedent basis for such a temperature.
	Regarding claim 2, line 9, it is unclear which previously recite liner, and which previously recite carrier, are being referenced by “the liner” and “the carrier”.
	Regarding claim 3, line 3, it is unclear if “is disposed” a positive step of disposing, or just a an indication of where the foamable layer is disposed.
	Regarding claim 3, line 6, the use of “typically” makes it unclear if the recited liner or further layer of adhesive comprises expandable microballoons.
	Regarding claim 3, line 7, it is unclear if “being laminated” is a positive step of laminating, or just an indication of where the foamable layer is positioned in the laminate.
	Regarding claim 6, parent claim 1 recites a positive step of heat treating. However, as noted above, it is unclear if a positive step of foaming is required. Accordingly, it is unclear if there is proper antecedent basis for “during foaming” in claim 6.
	Regarding claim 6, it is unclear how “consistently” is being used. There is only one claimed step of heat treating, while the word “consistently” implies several such steps result in a flat lie. This raises questions as to which non-recited steps are being used to give context to “consistently”.
	Regarding claim 7, it is unclear if this limitation is a result of the heat treating step.
	Regarding claims 9 and 18, while “the assembly” appears to be a grammatical construct, it is also possible to interpret this term as attempting to reference a previously recited assembly. Since there is no previously recited assembly, this term may lack proper antecedent basis.
	Regarding claim 9, it is unclear which liner is being referenced in line 5. A similar problem is found in claim 18.
	Regarding claim 10, there is no previously recited web or web width. Accordingly, “the web width” lacks antecedent basis.
	Regarding claim 12, while “the temperature difference” appears to be a grammatical construct, it is also possible to interpret this term as attempting to reference a previously recited temperature difference. Since there is no previously recited temperature difference, this term may lack proper antecedent basis.
	Regarding claim 19, parent claim 1 does not clearly recite an at least partially foamed layer. As noted above, it is not even clear if claim 1 positively requires foaming. Accordingly, there is no antecedent basis for this term.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims 9 and 18 appear to improperly eliminate the requirement of a carrier and further adhesive in the respective species by virtue of the “optionally” language. These claims also appear to improperly eliminate the requirement of two liners in the respective species by reciting only one liner in the assembly. In particular, heat treatment is performed on an assembly comprising the two liners, the liner and carrier, or liner and further layer of self-adhesive composition, as required in parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit (US 6169138).
	Regarding claim 1, Petit produces a layer of self-adhesive composition foamed with microballoons, the adhesive disposed between two liners. The layer of adhesive is heated treated by suitable energy input at a temperature suitable for foaming for a period such that after subsequent cooling the desired degree of foaming is achieved. The liners are laminated to the adhesive prior to foaming and thus implicitly remain adhering substantially completely on the respective surfaces of the adhesive layer. See column 9, lines 10-29; column 11, lines 42-48.
	Claim 3 is satisfied for the reasons provided above.
	Regarding claim 9, Petit teaches heating in an oven for foaming, which implicitly involves convection and heat conduction to the assembly.
	Regarding claim 13, the siliconized Mylar (PET) of Petit satisfies this limitation. Polyethylene terephthalate (PET) is a polyester.
	Regarding claim 17, Petit clearly teaches this limitation.
	Regarding claim 18, the adhesive of Petit is considered a transfer tape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of Blazejewski (WO 2016/156305 A1, referencing US 2018/0079937 as an English language equivalent).
	Regarding claim 2, while Petit does not teach these steps for application of the adhesive, these steps are known in the art for suitably providing a self-adhesive composition comprising unexpanded microballoons between two liners and subsequently foaming the adhesive. See Blazejewski (paragraphs 261-262). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Petit because one of ordinary skill in the art would have been motivated to form the desired expanded adhesive layer by a known suitable method, such as that taught by Blazejewski.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of Hennen (US 6982107).
	Regarding claims 4-6, Petit suggests siliconized PET liners, but is not particularly limited to specific liners. Hennen teaches liners for self-adhesive compositions which do not significantly buckle or shrink (column 2, lines 10-13; column 3, lines 15-20). Hennen further indicates substantially no shrinking or buckling (column 9, lines 15-27). Such prevents adhesive from shrinking away from the liner upon heating (column 2, lines 10-13). Hennen also teaches the liner is thermally stable and does not decompose at manufacturing temperatures (column 9, lines 4-8). These limitations suggest a liner which does not lose weight at elevated temperatures, does not shrink and consistently adopts a flat lie in use. Accordingly, use of Hennen’s liner as the liners in Petit would naturally provide the limitations of claims 4-6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liner of Hennen as Petit’s liners and thus naturally achieve these properties because one of ordinary skill in the art would have been motivated to use a known suitable liner and/or to achieve the above noted benefit in accordance with the teachings of Hennen.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of the Admitted Prior Art (Applicant’s Specification, page 14, lines 2-7).
	Regarding claim 7, the Admitted Prior Art teaches that full foaming is known for optimization of properties and to achieve economic advantages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fully foam the adhesive of Petit because one of ordinary skill in the art would have been motivated to achieve this benefit in accordance with the Admitted Prior Art.
	Regarding claim 8, this range touches full foaming, which is known from the Admitted Prior Art as noted above. It is noted that a claimed range which overlaps, touches, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of the Admitted Prior Art as applied to claims 7-8 above, and further in view of Svedberg (US 2015/0210820), and optionally further in view of Bogner (US 2017/0121573).
	Regarding claim 8, Petit teaches a range of suitable expansion of the microspheres (column 5, lines 17-22). While full foaming is known from the Admitted Prior Art as noted above, it is also known to control expansion of the microballoons to a desired level by controlling the time and/or temperature of heating. See Svedberg (paragraphs 19, 20, 25 and 32). In view of the 100% foaming known from the Admitted Prior Art, naturally somewhat lesser expansion may be used in view of the ranges of expansion suggested by Petit and Svedberg. Moreover, the Admitted Prior Art indicates that full foaming is the most economical, and suggests this is because the most expansion is achieved for a given amount of microballoons. Thus, it naturally follows that very low expansion, such as less than 20%, would be uneconomical because a large amount of microballoons would be required to achieve the desired expansion. Only the expected result of achieving a desired level of expansion of the microballoons is achieved by partial foaming, and foaming to a degree in the very broad claimed range is expected in view of the above noted economy of foaming to a high degree. Bogner is optionally cited to show that it is known to provide very thin adhesive layers containing expanded microballoons for certain applications, as thin as 25µm (paragraphs 4 and 66). Naturally, where excessive foaming would make the adhesive layer too thick, partial foaming would be used to form thin layers of adhesive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Petit because one of ordinary skill in the art would have been motivated to provide a suitable expansion of the microballoons as suggested by Petit by controlling the time and/or temperature of heating to expand the microballoons as suggested by Svedberg, and optionally would have been further motivated to use partial foaming where thin layers are desired, such as the thin layers suggested by Bogner.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of any one of Svedberg, Nordin (US 8388809) or Melnikova (US 2016/0333233).
	Regarding claims 10 and 12, the assembly of Petit is considered to satisfy a web, i.e. a thin sheet of material. Petit does not explicitly recite uniform heating as in claim 10, or the particular temperature difference of claim 12. As is clear from Svedberg, the temperature affects the amount of expansion of the microballoons. Naturally, temperature variations would cause expansion variations and an uneven product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have little or no temperature difference, i.e. uniformity within the claimed temperature difference range, over the width because one of ordinary skill in the art would have been motivated to prevent the formation of an uneven product. Alternatively, Nordin suggests heating in a same manner taught by Applicant to provide the heating of a web containing microballoons for expansion of the microballoons, by contact with heated rollers (column 9, lines 15-33). Similarly, Melnikova suggests heating in a same manner taught by Applicant to provide the heating of a web containing microballoons for expansion of the microballoons, by use of a drying tunnel (paragraph 127). Thus it is reasonable to expect that the same results are achieved, i.e. uniform heating within the claimed temperature difference range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have little or no temperature difference, i.e. uniformity within the claimed temperature difference range, over the width because one of ordinary skill in the art would have been motivated to use a known suitable heating technique as evidenced by Nordin or Melnikova, such heating technique naturally providing these limitations for the reasons provided above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of Melnikova.
	Regarding claim 11, while not recited by Petit, heating of adhesives in a drying tunnel is generally well known. See Melnikova (paragraph 127). Only the expected result of providing the desired heating is achieved by using a known heating device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heating in a drying tunnel because one of ordinary skill in the art would have been motivated to use a known suitable heating device as evidenced by Melnikova.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of Kobe (US 6780484).
	Regarding claim 14, while not recited by Petit, liner thickness values in the claimed range are well known in the related art for providing a suitable liner. For example, Kobe teaches about 51 µm thick PET liners for receiving adhesive composition to form adhesive tapes (column 1, lines 10-21; column 4, lines 29-48; column 11, lines 1-18; column 15, lines 62-66; column 16, lines 49-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a liner thickness in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable liner thickness, as evidenced by Kobe.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Petit as applied to claims 1, 3, 9, 13 and 17-18 above, and further in view of Blazejewski, and optionally further in view of Kosaka (US 2011/0186214).
	Regarding claim 19, while not recited by Petit, Blazejewski teaches that low surface roughness is desired for higher adhesion, and teaches values of less than 10 µm by expanding an adhesive comprising microballoons between liners (paragraphs 261-263 and 266-267). It is noted that the claimed range falls within the range taught by Blazejewski. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It also appears from Figure 8 of Blazejewski that the surface roughness is less than 3 µm. Alternatively, Petit presses the adhesive between liners, and thus it is reasonable to expect that the surface roughness of the liner is imparted to the adhesive. Liners having a surface roughness in the claimed range are well known. See Kosaka (paragraph 44). As noted above, Blazejewski teaches that low surface roughness is desirable for higher adhesion. Moreover, the modified process of Petit is essentially the same as the claimed process, and thus it is reasonable to expect the same results are achieved, i.e. a small surface roughness in the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed surface roughness because one of ordinary skill in the art would have been motivated to achieve high adhesion as suggested by Blazejewski using suitable liners having low surface roughness, as optionally evidenced by Kosaka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745